[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ON DEFENDANT'S MOTION TO STRIKE (#128)
The defendant has moved to strike the second, third, and fourth counts of the third revised complaint, filed a memorandum in support of its motion, and appeared for argument at the short calendar session on August 3, 1992. The plaintiffs have filed n memorandum in opposition to the motion to strike and failed to appear for argument on the motion. The plaintiffs did file, or August 4, 1992, a request for permission to file a fourth amended complaint. This proposed complaint adds certain allegations to the second count and deletes the third and fourth counts. The defendant has objected to the request for permission to file the fourth amended complaint.
While the proposed complaint has deleted entirely the third and fourth counts and has made a significant addition to the second count, as yet the request for permission to file has no been granted. However, the fact that the plaintiffs have CT Page 8826 requested permission to file the complaint in that form and that they failed to file a memorandum in opposition or appear for argument, would seem to indicate that they see merit in the motion to strike.
The court has reviewed the memorandum filed by the defendant and agrees with the claims therein set forth.
Accordingly, for the reasons set forth in the defendant" memorandum, the motion to strike counts two, three and four of the third revised complaint is granted.
HADDEN, J.